Citation Nr: 0302861	
Decision Date: 02/13/03    Archive Date: 02/24/03	

DOCKET NO.  99-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a degenerative joint 
disease of the right knee.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other determinations, 
denied service connection for degenerative joint disease of 
the right knee.  In April 2001, the Board remanded that issue 
to the RO for additional evidentiary development, including 
the procurement of additional medical records and a VA 
examination, to include an opinion as to the etiology of any 
diagnosed right knee disorder.  The examiner was to be 
instructed that, if the veteran was not found to have a right 
knee disorder that was either incurred in or aggravated by 
his active service, the examiner should so indicate.  The 
Board also found that a previously disallowed claim for 
service connection for a right hip disability, with secondary 
right leg and low back disability, had not been reopened by 
submission of new and material evidence.  

The Board's remand differentiated the January 1999 denial of 
service connection for degenerative joint disease of the 
right knee from the RO's earlier denial, by a rating decision 
of April 1996, of service connection for a right leg 
disability, finding that the issue addressed in April 1996 
involved a different theory of entitlement and that the right 
knee had not been specifically addressed at that time.  On 
further review, the Board finds that, in order for the claim 
raised by the veteran to be fully addressed, the Board must 
also consider, in addition to the question of service 
connection for post service degenerative joint disease, the 
question of whether a preservice right knee disability 
increased in severity during service.  Accordingly, the issue 
on appeal has been recharacterized as entitlement to service 
connection for a right knee disability, including 
degenerative joint disease.  The Board finds that the 
adjudication by the RO as articulated in the November 2002 
statement of the case is broad enough to include the question 
of whether a preservice right knee disability was aggravated 
during the service and that no further procedural development 
is required as a result of the recharacterization of the 
issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  The veteran sustained a right knee injury in 1966, before 
he entered active military service.  

2.  The preservice right knee disability is not shown to have 
increased in severity during active military service.  

3.  The veteran's current degenerative joint disease of the 
right knee is not shown to have had its onset during service 
or until a number of years after separation from service, and 
is not shown to be related to active military service.  


CONCLUSIONS OF LAW

1.  The presumption that the veteran's right knee was in 
sound condition at the time of entrance into military service 
is rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§§ 1110, 1132, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.304 (2002).  

2.  The veteran's preservice knee disability was not 
aggravated by active military service, and degenerative joint 
disease of the right knee may not be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1153, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.306, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been enacted.  
The VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of service connection for the veteran's right knee 
disability were explained in the statement of the case and in 
subsequent supplemental statements of the case.  The Board's 
remand of the service connection issue apprised the veteran 
of the need for medical records regarding the right knee as a 
basis for adjudicating his claim.  In addition, the record 
shows that in June 2002 the RO mailed the veteran a letter 
which advised that the information needed from him consisted, 
specifically, of the names and addresses of each health care 
provider who had treated him for a right knee disability 
since the time of the original injury.  The letter told him 
that VA medical records would be obtained if he  provided the 
names of the medical centers and the approximate dates of 
treatment.  The letter advised the veteran that the RO would 
help him obtain material such as medical records, employment 
records, or records from Federal agencies provided that the 
veteran gave enough information about the records to enable 
VA to request them.  Forms authorizing the release of private 
medical records to the VA were furnished with the letter.  
The essence of the approach set forth in this letter was to 
allocate the responsibility for procuring evidence between 
the veteran and VA such that the VA would make official 
requests for all records which the veteran provided adequate 
identifying information and executed authorizations for their 
release.  The Board finds that this plan of action is 
adequate to satisfy the Quartuccio requirements.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All known VA outpatient treatment records 
have been obtained.  The veteran has undergone two VA 
examinations, one of which was performed for the specific 
purpose of determining the existence of a nexus between 
current knee disability and service.  

The record does not identify any additional records, either 
VA or private, that might be obtained to verify the veteran's 
reported history of increasing right knee disability since 
service.  The record reflects that he has in fact received 
surgery for his knee and it is likely that such procedure was 
both preceded and followed by medical examinations and 
treatment, but the veteran has not responded to requests for 
the comprehensive itemization of his health care providers 
that full development of the evidence would require.  The 
Board is unable to search for additional documentation 
without the active cooperation of the veteran and is under no 
obligation to do so.  The duty to assist in the development 
and adjudication of a claim is not a one-way street.  The VA 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the claimant only in a passive role.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration 1 Vet. App. 406 (1991); Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  Moreover, under the VCAA, VA is 
not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (when there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim, the VCAA does not apply).  In the absence of further 
information from the veteran, the Board is unable to identify 
avenues of further evidentiary development that would be 
potentially fruitful in substantiating his claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background

Service department medical records show that in April 1968 
the veteran underwent a physical examination for induction 
into service.  The lower extremities were reported to be 
normal.  A clinical record prepared at the Marine Corps 
Recruit Depot in San Diego, California, on May 16, 1968, two 
days after the veteran's entrance into military service (on 
May 14, 1968) contains the following entry: "(1) Claims trick 
[right] knee."  The veteran was referred to duty.  The injury 
was characterized as a change from that found on a SF-89 
prepared at an Armed Forces examining facility.  Subsequent 
service medical records show that the veteran was seen at 
military medical facilities on various occasions during his 
period of active service.  None of the entries refers 
specifically to the right knee.  The lower extremities were 
reported as normal on examination in May 1974 release from 
active duty.  

The veteran filed his original claim for VA disability 
compensation in February 1996.  

VA outpatient treatment records show that the veteran was 
seen in March 1996 for complaints that included right knee 
pain.  It was noted that he had undergone an operation for 
the knee in 1972.  An X-ray showed severe changes of 
osteoarthrosis, including joint space narrowing, sclerosis 
and osteophyte formation.  The possibility of internal 
derangement could not be excluded and several round 
calcifications that were possibly due to loose bodies were 
seen.  The radiologist commented that "[t]his degree of 
arthritis is greater than would be anticipated for this 
patient's age group and is probably related to previous 
trauma."  The clinical impression was severe osteoarthrosis.  

At a VA examination in April 1996, the veteran reported a 
history of degenerative joint disease of the right knee and 
stated that he was status post a remote medial meniscectomy 
of the joint.  He related that he had injured his knee before 
service when he slipped and twisted the knee hitting golf 
balls in1966.  He related that because of marching and other 
activities in service, the knee developed pain and gradually 
became worse over the years.  He reported having had 
increasing pain since discharge.  Referring to the March 1996 
X-ray, the examiner diagnosed advanced degenerative joint 
disease of the right knee.  

VA outpatient treatment records dated in 1996 and 1997 show 
that the veteran was seen for, among other disorders, 
degenerative joint disease of the right knee for which 
treatment was given. 

The veteran underwent a VA examination in October 2002 
pursuant to the Board's remand.  He stated that he had 
injured his knee in 1966 before entering service when he 
slipped and twisted the knee hitting golf balls.  He stated 
that because of the marching and the driving and the other 
activities he did in service, the knee developed pain and 
gradually became worse over the years.  The diagnosis was 
extensive degenerative joint disease of the right knee.  The 
examiner expressed the medical opinion that the veteran had 
an injury to the knee before military service and that the 
activity he performed in service probably exacerbated the 
condition.  He expressed the opinion that the veteran's 
disability was secondary to the aging process and to the 
preservice injury.  He noted that for the most part the 
veteran had been a truckdriver in service and was not exposed 
to excessive marches or runs.  

Legal criteria  

Service connection may be granted for disability which was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  If the 
disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2002).  The burden of proof is 
on the government to rebut the presumption.  Vanerson v. 
West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles the existence of a 
disability prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c) (2002).  

A history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidence and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  38 
C.F.R. § 3.304(b)(1) (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991); Vanerson v. West, 12 Vet. App. 
254, 258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

Discussion

The right knee disability for which service connection is 
claimed contains two separate components that must be 
considered separately.  Since the veteran admits to having 
injured his knee before he entered service, a question is 
raised as to whether preservice disability increased in 
severity during service such as to constitute aggravation 
under the law.  Secondly, the Board must also determine 
whether the post service degenerative joint disease of the 
right knee is related to military service.  The Board is 
hampered in both inquiries by what amounts to an evidentiary 
vacuum during the period before the veteran's military 
service and during the period between separation from service 
and March 1996.  The Board has attempted to assemble a 
picture of the clinical course of the veteran's right knee 
disability but the record is too fragmentary to permit the 
type of detailed and comprehensive analysis of the medical 
aspects of the claim that would have been possible if the 
veteran had cooperated with the efforts taken on his behalf 
to develop the evidence.  

The above-cited law and regulations establish a presumption 
that a veteran was in sound condition when examined, accepted 
and enrolled for service except as to defects noted at 
entrance into service.  In the present case, the report of 
examination for entrance into service stated that the 
veteran's lower extremities were normal, but a document 
prepared only two days after he entered active duty refers to 
a "trick knee."  The significance of this inscription is 
problematical for purposes of applying the rule relating to 
the presumption of soundness since it is unclear whether it 
represents a complaint by the veteran or a "notation" of a 
defect by a medical examiner.  It appears that the 
examination at which the inscription was made was part of the 
overall process of enrolling in military service since it was 
performed at the reception center and since it took place 
only two days after the veteran's arrival for service.  On 
the other hand, the circumstances are unclear and it may have 
reflected a separate examination.  The Board resolves the 
ambiguity in favor of the veteran and finds that a right knee 
defect was not "noted" within the regulatory meaning at that 
time and that the presumption of sound condition applies.  

However, the Board finds that the presumption of soundness, 
though applicable, is rebutted.  The statute says nothing 
about the kind of evidence that can be used to rebut the 
presumption of soundness.  The statute requires only that the 
evidence, whatever it may be, must lead, clearly and 
unmistakably, to the conclusion that the injury or disease 
existed before the veteran entered service.  Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000).  In this case, the veteran 
has admitted on several occasions that he injured his knee 
before service and the complaint of a trick knee only two 
days after reporting for service lends credibility to the 
statements.  In addition, no additional injury to the knee 
during the first few days of service that would account for 
the report of a trick knee is claimed by the veteran or 
documented in the record.  Upon consideration of the entire 
record, including service medical records, post service 
medical records, the nature of the injury, and statements 
made by the veteran, the Board finds that the presumption is 
rebutted by clear and unmistakable evidence.  

Service medical records dated after the initial notation of a 
complaint of a trick knee contain no reference to complaints 
or findings of disability of the knee per se.  (Complaints as 
to lower extremity pain and leg length discrepancy in service 
were addressed by the Board in its April 2001 decision 
involving a right hip disability.)  There is nothing in 
service medical records that would substantiate the veteran's 
allegation that right knee pain began in service and 
continued to worsen with activity.  In the absence of 
evidence of an increase in severity of a right knee 
disability during service, the presumption of aggravation 
does not attach.  The examiner's suggestion at the October 
2002 VA examination that the rigors of military activities 
may have caused exacerbations of knee problems during service 
must be considered speculative in the absence of actual 
clinical documentation that exacerbations occurred.  Even if 
exacerbations were shown, however, temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).  A "lasting 
worsening of the condition" is required -- that is, a 
worsening that existed not only at the time of separation but 
still exists currently.  See Routen v. Brown, 10 Vet. App. 
183, 189 & n.2 (1997).  

The post service evidence, as it now stands, further supports 
the conclusion that there was no increase in severity of 
right knee pathology during service.  The record contains no 
indication that the veteran sought medical treatment for his 
knee for a number of years after service; the earliest post 
service treatment specifically cited in the record was his 
1972 surgery.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a veteran's health and medical treatment during 
and after service, as evidence of whether a preexisting 
condition was aggravated by military service.  Maxson v. 
Gober 230 F.3d 1333 (Fed. Cir. 2000).  Accordingly, there is 
no clinical evidence from the years after service which would 
serve to document an increase in severity of knee pathology 
during or as the result of service.  

The current disability of the right knee diagnosed as 
degenerative joint disease and osteoarthritis is first 
documented in the record as of March 1996.  Any potential 
eligibility to establish service connection for degenerative 
joint disease must therefore on the basis of direct or 
presumptive incurrence in service.  To establish service 
connection on the basis of service incurrence, the evidence 
must show (1) the existence of a current disability; (2) the 
existence of a disease or injury in service and, (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 
Vet.App. 542 (1992); Rabideau v. Derwinski, 2 Vet.App. 141 
(1992); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

The evidence regarding the claimed progression of increased 
right knee disability during the period between separation 
from service and 1996 consists of statements by the veteran 
only, as presented at two VA examinations.  The statements 
are not entitled to probative weight in adjudicating the 
veteran's claim.  Lay testimony may constitute competent 
evidence for the purpose of describing symptoms or 
manifestations of a disability.  Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, a layperson is not competent 
to provide evidence as to matters requiring specialized 
medical knowledge, skill, expertise, training or education, 
such as diagnosis or etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The medical opinion obtained in October 2002 pursuant to the 
Board remand does not suggest that degenerative joint disease 
was present during service and the examiner expressly ruled 
out a finding that the disorder was related to service.  The 
Board is obligated to evaluate the probative value of all 
medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).  In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran.  See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  The Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).  

The conclusion that the post service degenerative joint 
disease was not related to military duty is consistent with 
the absence of clinical notations of knee problems during 
service.  Although the examiner noted the possibility of a 
traumatic origin, his suggestion that any such trauma was the 
preservice injury is plausible in view of the history of 
preservice injury.  The stated conclusions are consistent 
with the record as it now stands and are uncontradicted by 
other medical evidence.  

The veteran's account of progressive right knee pain after 
service would, if accepted, provide evidence of continuity of 
symptomatology since service.  However, the lack of post 
service medical documentation precludes acceptance of the 
veteran's statements at face value.  The Court has held that 
lack of continuity of treatment after service may bear upon 
the credibility of the evidence of continuity of symptoms.  
Savage v. Gober, 10 Vet. App. 488 (1998).  There is no 
credible evidence in the record that would tend to establish 
that degenerative joint disease of the right knee was present 
until many years after separation. 

Accordingly, the Board finds that the preponderance of the 
evidence of record in this case pertaining to manifestations 
of right knee disability before, during and after service 
shows that the veteran's preexisting right knee disability 
underwent no increase in severity during service, that the 
post service degenerative joint disease was not manifest 
until many years after separation from service, and that such 
disability is not shown to be etiologically related to 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a right knee disability, including 
degenerative joint disease, is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

